COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-023-CV
  
  
PATRICIA WHITE                                                           APPELLANT 
AND
                                                                                     APPELLEE
  
V.
  
MARK TACKETT, IN HIS OFFICIAL                                    APPELLEES 
AND
CAPACITY AS STATE TROOPER                                           APPELLANTS
FOR THE TEXAS DEPARTMENT
OF PUBLIC SAFETY, GREG TAYLOR,
IN HIS OFFICIAL CAPACITY AS
DEPUTY SHERIFF OF COOKE
COUNTY, TEXAS, WESLEY WOOD,
IN HIS OFFICIAL CAPACITY AS
DEPUTY SHERIFF OF COOKE
COUNTY, TEXAS
  
 
----------
FROM 
THE 235TH DISTRICT COURT OF COOKE COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Agreed Motion To Dismiss Appeal By Patricia White, Greg 
Taylor, And Wesley Wood (Partial).”  It is the court's opinion that the 
motion should be granted; therefore, we dismiss the appeal and cross-appeal, 
respectively, of Patricia White, Greg Taylor, and Wesley Wood. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).  This case shall hereafter 
be styled “Patricia White v. Mark Tackett, In His Official Capacity As State 
Trooper For The Texas Department Of Public Safety.”
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
  
  
                                                                  PER 
CURIAM
  
  
  
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
August 27, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.